NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30286

                Plaintiff-Appellee,             D.C. No. 1:18-cr-00158-SPW-1

 v.

RANDY LEE LITTLEBIRD,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                           for the District of Montana
                    Susan P. Watters, District Judge, Presiding

                            Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Randy Lee Littlebird appeals from the district court’s judgment and

challenges the 300-month sentence imposed following his guilty-plea conviction

for second degree murder committed on a reservation, in violation of 18 U.S.C.

§§ 1111 and 1153; strangulation on a reservation, in violation of 18 U.S.C. §§ 113



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 1153; and domestic abuse by an habitual offender, in violation of 18 U.S.C.

§ 117. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Littlebird contends that his sentence is substantively unreasonable in light of

his genuine remorse and acceptance of responsibility. The district court did not

abuse its discretion. See Gall v. United States, 552 U.S. 38, 51 (2007). The

within-Guidelines sentence is substantively reasonable in light of the totality of

circumstances, see id., and the 18 U.S.C. § 3553 sentencing factors, including

Littlebird’s history and characteristics, the nature and circumstances of the

offenses, the need to protect the public, and the need to provide just punishment for

the offenses. Contrary to Littlebird’s argument, the fact that the 270-month

sentence he recommended might have also satisfied the sentencing factors does not

show that the 300-month sentence is substantively unreasonable. See Gall, 552
U.S. at 51-52.

      AFFIRMED.




                                          2                                     19-30286